                                            Case 5:20-cv-03035-EJD Document 8 Filed 09/09/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NICHOLAS SWANSON,
                                  11                                                        Case No. 20-03035 EJD (PR)
                                                       Plaintiff,
                                  12                                                        ORDER OF SERVICE; DENY
Northern District of California




                                                                                            MOTION FOR LEAVE TO PROCEED
 United States District Court




                                  13             v.                                         IN FORMA PAUPERIS AS MOOT;
                                                                                            DIRECTING DEFENDANTS TO FILE
                                  14                                                        DISPOSITIVE MOTION OR NOTICE
                                         K. JIMINEZ, et al.,                                REGARDING SUCH MOTION;
                                  15                                                        INSTRUCTIONS TO CLERK
                                                       Defendants.
                                  16

                                  17                                                        (Docket No. 4)

                                  18
                                              Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19
                                       pursuant to 42 U.S.C. § 1983 against officers at Salinas Valley State Prison (“SVSP”).
                                  20
                                       Dkt. No. 1. Plaintiff has paid the filing fee. Id.
                                  21

                                  22
                                                                               DISCUSSION
                                  23
                                       A.     Standard of Review
                                  24
                                              A federal court must conduct a preliminary screening in any case in which a
                                  25
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  26
                                       governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27
                                       cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28
                                            Case 5:20-cv-03035-EJD Document 8 Filed 09/09/20 Page 2 of 5




                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that on August 28, 2019, at approximately 4:00 a.m., he attempted
                                  10   to commit suicide by cutting his left arm. Dkt. No. 1 at 3. During security check at 4:15
                                  11   a.m., Plaintiff notified Defendant Jiminez of his attempted suicide and showed him his left
                                  12   arm which was bleeding profusely. Id. Plaintiff also swallowed the piece of metal that he
Northern District of California
 United States District Court




                                  13   used to cut his arm in front of Defendant Jiminez. Id. Rather than activating his alarm,
                                  14   Defendant Jiminez told Plaintiff that he would notify the unit Sergeant, presumably
                                  15   Defendant Machuca, and walked away. Id. As Defendant Jiminez was walking away,
                                  16   Plaintiff told him that he was still suicidal and needed medical attention, having lost a lot
                                  17   of blood and feeling dizzy. Id. When Defendant Jiminez returned later for a second
                                  18   security check, Plaintiff repeated that he was still suicidal and needed medical attention for
                                  19   his arm; Defendant Jiminez informed Plaintiff that he was still waiting on the Sergeant. Id.
                                  20   At the third security check, Plaintiff again informed Defendant that he was suicidal and
                                  21   needed medical attention. Id. Defendant Jiminez informed Plaintiff: “‘I don’t know if the
                                  22   Sergeant is going to leave your problem for second-watch or what. [B]ut I called him, and
                                  23   I will be here second-watch.’” Id. Defendant Jiminez then walked away. Id. Plaintiff
                                  24   subsequently swallowed 30 pills of Zeprexa in front of the second watch staff, who
                                  25   activated the alarm and sent Plaintiff to the Prison Hospital. Id. at 4. Plaintiff was then
                                  26   sent to an outside hospital where he received treatment for the swallowed piece of metal
                                  27   and drug overdose. Id. The prison psychiatrist later determined that Plaintiff was
                                  28                                                  2
                                           Case 5:20-cv-03035-EJD Document 8 Filed 09/09/20 Page 3 of 5




                                   1   suffering from a severe mental health crisis, and transported Plaintiff to the California
                                   2   Men’s Colony (“CMC” for a crisis bed. Id. Plaintiff claims that Defendants Jiminez and
                                   3   Machuca acted with deliberate indifference towards his serious medical and mental health
                                   4   needs. Liberally construed, Plaintiff’s allegations are sufficient to state an Eighth
                                   5   Amendment deliberate indifference claim against Defendants. See Farmer v. Brennan, 511
                                   6   U.S. 825, 834 (1994); Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994); Conn v.
                                   7   City of Reno, 591 F.3d 1081, 1094 (9th Cir. 2010).
                                   8

                                   9                                          CONCLUSION
                                  10          For the reasons state above, the Court orders as follows:
                                  11          1.       The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                  12   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
Northern District of California
 United States District Court




                                  13   of the complaint, all attachments thereto, and a copy of this order upon Defendants
                                  14   Correctional Officer K. Jiminez and Sgt. R. Machuca at Salinas Valley State Prison
                                  15   (P.O. Box 1020, Soledad, CA 93960-1020). The Clerk shall also mail a copy of this Order
                                  16   to Plaintiff.
                                  17          2.       Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                  18   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                  19   summons and the amended complaint. Pursuant to Rule 4, if Defendants, after being
                                  20   notified of this action and asked by the Court, on behalf of Plaintiff, to waive service of the
                                  21   summons, fail to do so, they will be required to bear the cost of such service unless good
                                  22   cause shown for their failure to sign and return the waiver form. If service is waived, this
                                  23   action will proceed as if Defendants had been served on the date that the waiver is filed,
                                  24   except that pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file
                                  25   an answer before sixty (60) days from the day on which the request for waiver was sent.
                                  26   (This allows a longer time to respond than would be required if formal service of summons
                                  27   is necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  28                                                  3
                                           Case 5:20-cv-03035-EJD Document 8 Filed 09/09/20 Page 4 of 5




                                   1   form that more completely describes the duties of the parties with regard to waiver of
                                   2   service of the summons. If service is waived after the date provided in the Notice but
                                   3   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                   4   from the date on which the request for waiver was sent or twenty (20) days from the date
                                   5   the waiver form is filed, whichever is later.
                                   6          3.     No later than ninety-one (91) days from the date this order is filed,
                                   7   Defendants shall file a motion for summary judgment or other dispositive motion with
                                   8   respect to the claims in the amended complaint found to be cognizable above.
                                   9                 a.     Any motion for summary judgment shall be supported by adequate
                                  10   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  11   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  12   qualified immunity found, if material facts are in dispute. If any Defendant is of the
Northern District of California
 United States District Court




                                  13   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  14   Court prior to the date the summary judgment motion is due.
                                  15                 b.     In the event Defendants file a motion for summary judgment, the
                                  16   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  17   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  18   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  19          4.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  20   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  21   motion is filed.
                                  22          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  23   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  24   must come forward with evidence showing triable issues of material fact on every essential
                                  25   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  26   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  27   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  28                                                   4
                                            Case 5:20-cv-03035-EJD Document 8 Filed 09/09/20 Page 5 of 5




                                   1   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                   2   F.3d 651, 653 (9th Cir. 1994).
                                   3            5.       Defendants shall file a reply brief no later than fourteen (14) days after
                                   4   Plaintiff’s opposition is filed.
                                   5            6.       The motion shall be deemed submitted as of the date the reply brief is due.
                                   6   No hearing will be held on the motion unless the Court so orders at a later date.
                                   7            7.       All communications by the Plaintiff with the Court must be served on
                                   8   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                   9   copy of the document to Defendants or Defendants’ counsel.
                                  10            8.       Discovery may be taken in accordance with the Federal Rules of Civil
                                  11   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  12   Rule 16-1 is required before the parties may conduct discovery.
Northern District of California
 United States District Court




                                  13            9.       It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  14   court informed of any change of address and must comply with the court’s orders in a
                                  15   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  16   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  17            10.      Extensions of time must be filed no later than the deadline sought to be
                                  18   extended and must be accompanied by a showing of good cause.
                                  19            11.      Plaintiff’s motion for leave to proceed in forma pauperis is DENIED as moot
                                  20   since Plaintiff has paid the filing fee. Dkt. No. 4.
                                  21            This order terminates Docket No. 4.
                                  22            IT IS SO ORDERED.
                                  23   Dated: _____________________
                                                9/9/2020                                      ________________________
                                                                                              EDWARD J. DAVILA
                                  24
                                                                                              United States District Judge
                                  25   Order of Service; Deny IFP as Moot
                                       PRO-SE\EJD\CR.20\03035Swanson_svc
                                  26

                                  27

                                  28                                                      5
